Citation Nr: 0530219	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  98-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right thigh disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran served on active duty from July 1979 to November 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

In August 2003, the Board remanded this issue to the RO for 
additional development.  The claim is now ready for further 
appellate consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and a current right thigh disorder.


CONCLUSION OF LAW

A right thigh disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran was seen for 
complaints of right knee pain in June 1980 after playing 
basketball and for right ankle pain in January and February 
1983.  He was seen in February 1984 for complaints of pain in 
the right femur area for the past week which had worsened 
when he propelled from a tower 20 minutes previously.  A 
right quadriceps pull was the assessment and local heat, 
crutches, and medications were prescribed.  He was again seen 
in March 1984 for pain in the right thigh.  In May 1984 it 
was noted that he had had right thigh pain of 2 months 
duration which had been refractory to medication.  The 
veteran reported that he had had an injury to his right leg 
while in Air Assault School (AAS) in February.  X-rays of the 
right femur area for complaints of diffuse pain in the right 
thigh revealed no significant abnormality.  A physical 
therapy consultation report dated in May 1984 reflects that 
examination was essentially negative.  The assessment was 
unresolved strain of the right quadriceps muscle group.  The 
veteran was placed on profile and a gentle quad stretching 
program.  

The veteran was released from service in November 1984 and 
applied for compensation for several disability in February 
1985.  A right leg disability was not mentioned.

The veteran was accorded an orthopedic examination for 
disability evaluation purposes in April 1985.  No pertinent 
complaints or findings were noted.  The report of a VA 
neurological examination in June 1986 reflects that the 
veteran noted a past history of injury to his right thigh.  
Motor examination reflects findings of normal tone and 
strength and that he was able to walk on heels, toes, and to 
squat.  No pertinent right leg findings were noted and no 
pertinent diagnosis was given.

The veteran's initial claim for compensation for a right leg 
condition was received by VA in January 1995.

In September 1997 the veteran was seen for complaints of 
right knee pain.  In January 1998 he underwent surgery on the 
right knee for meniscus repair.

In July 2003, a VA examination was undertaken specifically to 
address the etiology of any current right leg disability and 
for an opinion as to whether any current right leg disability 
is related to his active military service, to include the in-
service complaints of right knee pain in June 1980, right 
ankle pain in January 1983, right femur pain in February 
1984, and right thigh pain in May 1984.

The veteran was accorded an examination in July 2003.  It was 
reported that the veteran alleged that he injured his right 
thigh, femur and knee and ankle during air assault training 
in 1984.  He reported that while going down a rope too 
quickly he sustained trauma to the right leg.  At the time of 
examination, he reported no pain on the right thigh.  He 
referred to cramps on the calves and posterior right thigh.  
At the time of examination, he referred to severe pain on the 
anterior right knee and ankle.  It was noted that he had 
undergone a right knee arthroscopic surgery in 1999 due to a 
meniscus tear.  An X-ray examination report reflects that X-
rays of the femur, 2 views, bilateral examination, revealed 
no evidence of an old fracture of dislocation.  A faint 
undulating calcification was seen projecting along the medial 
aspect of the midshaft of the femur probably representing 
myositis ossificans.  The following impression was given:  
Soft tissue calcification projecting parallel to the medial 
cortex of the midshaft to the left femur also representing an 
area of myositis ossificans.  X-rays also revealed bilateral 
knee degenerative osteoarthritis and findings suggestive of 
diffuse idiopathic skeletal hyperostosis of the right ankle.  
Following examination, diagnoses included degenerative joint 
disease of the right knee.  

The records in this case were returned to the physician who 
had examined the veteran in July 2003 for an opinion as to 
whether the myositis ossificans of the right femur was 
related to an in-service right thigh injury.  In a report 
dated in August 1984, the physician pointed out that the X-
rays clearly stated that the myositis ossificans was on the 
left side (femur), not in the right side and that X-rays of 
the right femur in service in May 1984 were negative, as were 
X-rays of the right femur in July 2003.  The physician also 
noted that no complaints of a right knee or a right ankle 
condition were noted when the veteran was seen in February 
1984 and May 1984 for complaints of pain of the right femur 
and the right thigh.  The physician concluded that it was his 
opinion that the right ankle and knee conditions were not 
related to an inservice right thigh injury.

Despite any contentions that the veteran has had chronic 
right thigh symptoms since service, the evidence does not 
support a finding of continuity of symptomatology since 
service.  The Court has held that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the assertion of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  When the veteran first filed an application for 
compensation for several disabilities in February 1985, he 
did not mention a right leg condition and no pertinent 
complaints or findings were noted on orthopedic examination 
in April 1985.  Likewise, while a past history of injury to 
the right thigh was noted on examination in June 1986, no 
pertinent complaints or findings were noted.  No current 
right thigh disorder has been identified since the veteran's 
release from service.  The sole evidentiary basis for any 
asserted continuous symptomatology is lay testimony with no 
medical evidence indicating the presence of pertinent 
symptoms.  See also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim). 

The only medical evidence or opinion regarding a relationship 
between any incident of the veteran's military service and 
current right lower extremity disorders is negative.  The VA 
examiner's medical opinion is that there is no relationship 
between any current right knee and right ankle disorder and a 
right thigh injury during service.  The examiner did not 
identify any current right thigh disorder.  The Board places 
high probative value on this opinion because the examiner had 
the claims file for review, obtained a history from the 
veteran, and conducted a thorough examination.  In addition, 
as above, there is no contrary medical evidence associated 
with the claims file.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.  As such, 
the Board finds that the claim must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his present appeal by correspondence dated in 
April 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issues on appeal were re-adjudicated 
and supplemental statements of the case were provided to the 
veteran in July 2002, November 2003, and January 2005.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  

In this case, the April 2002 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the November 2003 supplemental statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the April 2002 notice 
letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained August 2004.  The available 
medical evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

Service connection for a right thigh disability is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


